


EXHIBIT 10.5
LOJACK CORPORATION
SHORT TERM INCENTIVE PLAN
1.
Purpose

This Short Term Incentive Plan (the “Incentive Plan”) is intended to provide an
incentive to motivate eligible executives and other employees of LoJack
Corporation (the “Company”) and its subsidiaries toward achievement of
performance goals and business results, to tie their goals and interests to
those of the Company and its shareholders, and to enable the Company to attract
and retain highly qualified individuals. The Incentive Plan is for the benefit
of Covered Employees (as defined below).
2.
Covered Employees

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain executives and other
employees (the “Covered Employees”) to be eligible to receive cash bonuses
hereunder. Participation in this Plan does not change the “at will” nature of a
Covered Employee’s employment with the Company.
3.
Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.
4.
Bonus Determinations

(a)    Corporate Performance Goals. A Covered Employee may receive a bonus
payment under the Incentive Plan based upon the Company's attainment of one or
more performance objectives that are established by the Compensation Committee
and relate to financial and operational metrics with respect to the Company or
any of its subsidiaries (the “Corporate Performance Goals”), including the
following: revenue; corporate revenue; earnings before interest, taxes,
depreciation and amortization; net income (loss) (either before or after
interest, taxes, depreciation and/or amortization); cash flow (including, but
not limited to, operating cash flow and free cash flow); changes in the market
price of the Company’s common stock; economic value-added; acquisitions or
strategic transactions; operating income (loss); return on capital, assets,
equity, or investment; shareholder returns; return on sales; gross or net profit
levels; productivity; expense efficiency; margins; operating efficiency;
customer satisfaction; working capital; earnings (loss) per share of the
Company’s common stock; bookings, new bookings or renewals; sales or market
shares; number of customers, number of new customers or customer references;
operating income and/or net annual recurring revenue, any of which may be
(i) measured in absolute terms or compared to any incremental increase, (ii)

2013 LoJack Corporate Short Term Incentive Plan Document

--------------------------------------------------------------------------------




measured in terms of growth, (iii) compared to another company or companies or
to results of a peer group, (iv) measured against the market as a whole and/or
as compared to applicable market indices and/or (v) measured on a pre-tax or
post-tax basis (if applicable). Further, any Corporate Performance Goals may be
used to measure the performance of the Company as a whole or a business unit or
other segment of the Company, or one or more product lines or specific markets,
as practicable.  The Corporate Performance Goals may differ from Covered
Employee to Covered Employee.
(b)    Calculation of Corporate Performance Goals. At the beginning of each
applicable performance period, the Compensation Committee will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Corporate Performance Goal with respect to any Covered Employee.  In all
other respects, Corporate Performance Goals will be calculated in accordance
with the Company’s financial statements, generally accepted accounting
principles, or under a methodology established by the Compensation Committee at
the beginning of the performance period and which is consistently applied with
respect to a Corporate Performance Goal in the relevant performance period.
(c)    Target; Minimum; Maximum. Each Corporate Performance Goal shall have a
“target” (100 percent attainment of the Corporate Performance Goal) and may also
have a “minimum” threshold and/or a “maximum” level (for purposes of bonus
determination).
(d)    Bonus Requirements; Individual Goals. Except as otherwise set forth in
this Section 4(d): (i) any bonuses paid to Covered Employees under the Incentive
Plan shall be based upon objectively determinable bonus formulas that tie the
amount, eligibility or funding for such bonuses to one or more performance
targets relating to the Corporate Performance Goals; (ii) bonus formulas for
Covered Employees shall be adopted in each performance period by the
Compensation Committee and communicated to each Covered Employee at the
beginning of each performance period; and (iii) no bonuses shall be paid to
Covered Employees unless and until the Compensation Committee makes a
determination with respect to the attainment of the performance targets relating
to the Corporate Performance Goals. Notwithstanding the foregoing once all the
Corporate Performance Goals have been achieved at least at the minimum threshold
level, the Compensation Committee may adjust bonuses payable under the Incentive
Plan based on achievement of one or more individual performance objectives or
goals and/or upon such other terms and conditions as the Compensation Committee
may in its discretion determine.
(e)    Individual Target Bonuses. The Compensation Committee shall establish
target and maximum bonus opportunities for each Covered Employee for each
performance period. For each Covered Employee, the Compensation Committee shall
have the authority to apportion the target award so that a portion of the target
award shall be tied to attainment of Corporate Performance Goals and a portion
of the target award shall be tied to attainment of individual performance
objectives.
(f)    Employment Requirement. Subject to any additional terms contained in a
written agreement between the Covered Employee and the Company, the payment of a
bonus to a Covered Employee with respect to a performance period shall be
conditioned upon the Covered Employee’s employment by the Company on the bonus
payment date. If a Covered Employee

2013 LoJack Corporate Short Term Incentive Plan Document

--------------------------------------------------------------------------------




was not employed or was not a Covered Employee for an entire performance period,
the Compensation Committee may pro rate the bonus based on the number of days
employed during such period.
5.
Timing of Payment

(a)    With respect to Corporate Performance Goals established and measured on a
basis more frequently than annually (e.g., quarterly or semi-annually), the
Corporate Performance Goals will be measured at the end of each performance
period after the Company’s financial reports with respect to such period(s) have
been published. If the Corporate Performance Goals and/or individual goals for
such period are met, payments will be made as soon as practicable following the
end of such period, but not later than 74 days after the end of the fiscal year
in which such performance period ends.
(b)    With respect to Corporate Performance Goals established and measured on
an annual or multi-year basis, Corporate Performance Goals will be measured as
of the end of each such performance period (e.g., the end of each fiscal year)
after the Company’s financial reports with respect to such period(s) have been
published. If the Corporate Performance Goals and/ or individual goals for any
such period are met, bonus payments will be made as soon as practicable, but not
later than 74 days after the end of the relevant fiscal year.
(c)    For the avoidance of doubt, bonuses earned at any time in a fiscal year
must be paid no later than 74 days after the last day of such fiscal year.
6.
Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.



2013 LoJack Corporate Short Term Incentive Plan Document